      Case 5:19-cv-00144-DCB-MTP Document 13 Filed 05/14/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


FELICIA ANAZIA                                                     PLAINTIFF

VS.                              CIVIL ACTION NO. 5:19-cv-144-DCB-MTP

ALLSTATE PROPERTY AND
CASUALTY INSURANCE COMPANY                                         DEFENDANT


                            ORDER TO SHOW CAUSE



      This cause is before the Court on Defendant Allstate Property

and    Casualty    Insurance     Company      (hereafter   “Allstate”      or

“Defendant”)’s     Motion   to   Dismiss   Certain   Counts   of    Plaintiff

Felicia Anazia’s Complaint pursuant to Federal Rule of Civil

Procedure    12(b)(6).      (Docket   Entry    6).   Allstate      filed   the

aforementioned Motion on December 20, 2019.            As of the date of

this Order, Plaintiff Felicia Anazia has not responded to the

Defendant’s Motion.

      Plaintiff Anazia filed this action as a result of damage to

her home allegedly caused by a storm which occurred on May 9, 2019.

As a result of the storm and her alleged damages, Anazia filed a

claim with Allstate under her homeowner’s policy.             The Complaint

alleges that Allstate failed to pay Anazia “the amount due to be

paid under the terms of her policy.”           The Complaint includes no

factual allegations regarding the amount which was paid, the amount


                                      1
    Case 5:19-cv-00144-DCB-MTP Document 13 Filed 05/14/20 Page 2 of 3



which Anazia believes should have been paid, or the reasons Anazia

disputes the amount which was paid.        The Complaint leaves only the

conclusion that Anazia disagrees with the amount which should have

been paid on her claim.

     The Complaint includes counts for bad faith and punitive

damages but alleges no facts supporting the right to any recovery

under these counts.        Defendant complains that the Plaintiff’s

Complaint constitutes an inappropriate “shotgun pleading,” and

argues that Plaintiff’s counts for bad faith and punitive damages

should be dismissed for this reason alone.

     Defendant further claims that Plaintiff’s counts for bad

faith   and   punitive   damages   should    be   dismissed     because   the

Plaintiff fails to allege any facts to support her theories of

recovery.      Defendant    contends      that    Plaintiff’s    threadbare

Complaint fails to recite all of the elements of her claims,              and

does not show how the Defendant is alleged to have breached its

contract with the Plaintiff in bad faith.             For these reasons,

Allstate requests that the counts for bad faith and punitive

damages be dismissed with prejudice.

     Defendant    also   claims    that   since    Plaintiff’s    Complaint

against Allstate fails to state facts which support her counts for

bad faith and punitive damages, then for that reason Plaintiff’s

Complaint does not satisfy the pleading requirements of Rule 8 of

                                     2
    Case 5:19-cv-00144-DCB-MTP Document 13 Filed 05/14/20 Page 3 of 3



the Federal Rules of Civil Procedure.            The counts for bad faith

and punitive damages, argues the Defendant, should therefore be

dismissed   with   prejudice    pursuant    to    Federal   Rule   of   Civil

Procedure 12(b)(6).

     Allstate asks the Court to grant the Motion to Dismiss Certain

Counts of the Complaint, i.e., Counts 2 (Bad Faith) and 3 (Punitive

Damages) so that the only remaining count will be the count for an

alleged breach of contract.

     THEREFORE,

     IT IS HEREBY ORDERED that the Plaintiff shall, within 14 days,

show cause for Plaintiff’s failure to respond to the Defendant’s

Motion to Dismiss (docket entry 6);

     FURTHER   ORDERED   that   Plaintiff    Anazia    shall   show     cause,

within 14 days, as to why Allstate’s Motion to Dismiss should not

be granted.

     SO ORDERED, this the 14th day of May, 2020.




                                  David Bramlette      ___________

                                  UNITED STATES DISTRICT JUDGE




                                    3
